











Second Amendment to
Credit Agreement and First Amendment to
Guaranty and Collateral Agreement


dated as of February 19, 2016,
among
Rice Midstream Holdings LLC,
as Borrower,
The Guarantors Party Hereto,
Wells Fargo Bank, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto


Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner










































3928103v.20 WEL554/64010




1



--------------------------------------------------------------------------------







Second Amendment to
Credit Agreement and First Amendment to
Guaranty and Collateral Agreement
This Second Amendment to Credit Agreement and First Amendment to Guaranty and
Collateral Agreement (this “Second Amendment”), dated as of February 19, 2016
(the “Second Amendment Effective Date”), is among Rice Midstream Holdings LLC, a
Delaware limited liability company (the “Borrower”); each of the other
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Credit Parties”); each of the Lenders that is a signatory hereto; and Wells
Fargo Bank, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of December 22, 2014 (as amended prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have,
subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.
B.    The parties hereto desire to amend certain terms of the Credit Agreement
and the Guaranty and Collateral Agreement as set forth herein, to be effective
as of the Second Amendment Effective Date.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Second Amendment refer to
the Credit Agreement.
Section 2.Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, the Credit Agreement shall be amended effective as of the Second
Amendment Effective Date in the manner provided in this Section 2.
1.Additional Definitions. Section 1.02 of the Credit Agreement is hereby amended
to add thereto in alphabetical order the following definitions which shall read
in full as follows:
“Borrower’s LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the Borrower, dated on or around February 22,
2016 and in the form of Exhibit A to the Securities Purchase Agreement.
“GP Holdings” means Rice Midstream GP Holdings LP, a Delaware limited
partnership.
“GP Holdings General Partner” means Rice Midstream GP Management LLC, a Delaware
limited liability company, or any successor general partner of GP Holdings.
“GP Holdings LP Agreement” means that certain Amended and Restated Agreement of
Limited Partnership of GP Holdings, dated on or around February 22, 2016 and in
the form of Exhibit B to the Securities Purchase Agreement.
“Preferred Borrower Units” means any preferred Equity Interests in the Borrower
issued by the Borrower from time to time.
“Second Amendment” means that certain Second Amendment to Credit Agreement and
First Amendment to Guaranty and Collateral Agreement dated as of February 19,
2016, among the Borrower, the Guarantors party thereto, the Administrative Agent
and the Lenders party thereto.
“Second Amendment Effective Date” means February 19, 2016.
“Securities Purchase Agreement” means that certain Securities Purchase Agreement
by and among the Borrower, GP Holdings, EIG Energy Fund XVI, L.P., a Delaware
limited partnership, EIG Energy Fund XVI-


2



--------------------------------------------------------------------------------





E, L.P., a Delaware limited partnership, and EIG Holdings (Rice) Partners, LP, a
Delaware limited partnership, dated as of February 17, 2016.
“Specified GP Holdings Equity Distribution” means any Restricted Payment made by
the Borrower pursuant to Section 9.04(g).
“Triggering Event” shall have the meaning given such term in the Borrower’s LLC
Agreement.
2.Amended Definitions. The definitions of “Disqualified Capital Stock”, “Loan
Documents”, “Material Disposition”, “Permitted JV”, “Restricted Payment” and
“Unrestricted Subsidiary” contained in Section 1.02 of the Credit Agreement are
hereby amended and restated in their entirety to read in full as follows:
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Maturity Date; provided, that, notwithstanding the foregoing, the
Preferred Borrower Units shall not constitute Disqualified Capital Stock as a
result of the holders of such Preferred Borrower Units having a right to require
the Borrower to repurchase any or all of such Preferred Borrower Units upon the
occurrence of a change in control of the Borrower.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Fee Letter, the Letter of Credit Agreements, the
Letters of Credit, any Intercreditor Agreement and the Security Instruments.
“Material Disposition” means any Transfer of Equity Interests in Midstream MLP
by GP Holdings or any Transfer of Property or series of related Transfers of
Property, in each case, that yields gross proceeds to the Credit Parties or GP
Holdings, as applicable, in excess of a dollar amount equal to the greater of
(a) $10,000,000 and (b) 10% of the total Commitments at such time.
“Permitted JV” means Strike Force Midstream LLC, a Delaware limited liability
company. For the purposes of this Agreement, the formation of the Permitted JV
shall be deemed to have occurred when Gulfport Energy Corp. or a subsidiary
thereof acquired 25% of the Equity Interests in such entity, with the Borrower
or other Credit Parties owning the remaining 75% of such Equity Interests.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interest in the Borrower or any Restricted Subsidiary;
provided that any payments in respect of expense reimbursements and any
indemnity payments in each case payable from any Credit Party to any holder of
Preferred Borrower Units pursuant to the Borrower’s LLC Agreement, the GP
Holdings LP Agreement or the Securities Purchase Agreement shall be deemed not
to be Restricted Payments.
“Unrestricted Subsidiary” means (a) the Permitted JV, GP Holdings and GP
Holdings General Partner, and (b) any other Subsidiary of the Borrower (i)
designated as such on Schedule 7.14, (ii) which the Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 9.15 or (iii) that is a subsidiary of an Unrestricted Subsidiary;
provided that in no event may an OpCo be designated as an Unrestricted
Subsidiary.
2.3    Amendment to Definition of Asset Disposition. The definition of “Asset
Disposition” contained in Section 1.02 of the Credit Agreement is hereby amended
to (a) delete the “and” after clause (j) thereof, (b) delete the period at the
end of clause (k) thereof and insert “;” in lieu thereof, and (c) add new
clauses (l) and (m) at the end of such definition which clauses (l) and (m)
shall read in full as follows:
(l)    any conversion of common units in GP Holdings into “Exchange Securities”
as defined in the GP Holdings LP Agreement; and


3



--------------------------------------------------------------------------------





(m)    any issuance of Equity Interests in a Person by such Person.
2.4    Amendment to Definition of Change in Control. Clause (c) of the
definition of “Change in Control” contained in Section 1.02 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:
(c)     (i) a “Change in Control” (as defined in the documentation for any
Material Debt) shall have occurred and as a result thereof the maturity of such
Material Debt is accelerated, the obligor on such Material Debt is obligated to
offer to Redeem such Material Debt, or the obligee on such Material Debt shall
otherwise have the right to require the obligor thereon to Redeem such Material
Debt or (ii) a “Change in Control” (as defined in the Borrower’s LLC Agreement
or any other documentation for any Preferred Borrower Units) shall have occurred
and as a result thereof the holders of such Preferred Borrower Units have the
right to require the Borrower to repurchase any or all of such Preferred
Borrower Units;
2.5    Amendment to Definition of EBITDA. The last sentence and paragraph
following immediately after clause (E) of the definition of “EBITDA” contained
in Section 1.02 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:
For the purposes of calculating EBITDA for any Rolling Period for any
determination of the Consolidated Total Leverage Ratio, if at any time during
such Rolling Period any Credit Party shall have made any Material Disposition
(other than a sale by the Borrower of common units in GP Holdings or a sale by
GP Holdings of any Equity Interests in Midstream MLP) or Material Acquisition,
the EBITDA for such Rolling Period shall be calculated after giving pro forma
effect thereto as if such Material Disposition or Material Acquisition had
occurred on the first day of such Rolling Period, such pro forma adjustments to
be acceptable to the Administrative Agent and the Borrower. For purposes of
calculating EBITDA for any Rolling Period for any purpose hereunder, if at any
time during such Rolling Period any Credit Party or GP Holdings shall have made
any Material Disposition in respect of the sale by the Borrower of common units
in GP Holdings or a sale by GP Holdings of any Equity Interests in Midstream
MLP, the EBITDA for such Rolling Period shall be calculated giving pro forma
effect thereto as if such Material Disposition had occurred on the first day of
such Rolling Period (i.e. EBITDA shall be calculated as if the cash
distributions received by the Credit Parties from GP Holdings during such period
had been reduced to reflect the percentage of Equity Interests in GP Holdings
that the Credit Parties own immediately after giving effect to such Material
Disposition (in the case of the sale of common units in GP Holdings by the
Borrower) and/or as if the cash distributions received by the Credit Parties
from GP Holdings had been reduced to reflect the percentage of Equity Interests
in Midstream MLP that GP Holdings owns immediately after giving effect to such
Material Disposition (in the case of the sale of Equity Interests in Midstream
MLP by GP Holdings)), in each case with such pro forma adjustments being
acceptable to the Administrative Agent and the Borrower.
2.6    Amendment to Section 2.06 of the Credit Agreement. Section 2.06 of the
Credit Agreement is hereby amended by adding new clause (f) thereto immediately
after clause (e) thereof, which new clause (f) will read in full as follows:
(f)    Reduction in Commitments upon any Specified GP Holdings Equity
Distribution. Contemporaneously with and automatically upon the consummation by
the Borrower of any Specified GP Holdings Equity Distribution, the aggregate
Commitments shall, if greater than the following amount, be reduced to equal an
amount equal to (i) EBITDA for the most recently ended four fiscal quarters for
which financial statements are available multiplied by (ii) a factor of 5.0 (or
such higher factor as may be approved by the Borrower, the Administrative Agent
and the Majority Lenders); provided that for purposes of this Section 2.06(f),
EBITDA shall be calculated giving pro forma effect to such Specified GP Holdings
Equity Distribution as if such Specified GP Holdings Equity Distribution
happened on the first day of such period (i.e., EBITDA shall be calculated as if
the cash distributions received by the Credit Parties from GP Holdings during
such period had been reduced to reflect the percentage of Equity Interests in GP
Holdings that the Credit Parties own immediately after giving effect to such
Specified GP Holdings Equity Distribution), with such pro forma calculation
being acceptable to the Administrative Agent. If, after giving effect to any
termination or reduction of the aggregate Commitments pursuant to this Section
2.06(f), the total Revolving Credit Exposures exceed the total Commitments, then
the Borrower shall prepay the Borrowings in accordance with Section 3.04 on the
date of such termination or reduction in an aggregate principal amount equal to
such excess, and if any excess remains after prepaying all of the Borrowings as
a result of an LC Exposure, Cash Collateralize such excess as provided in
Section 2.07(j).


4



--------------------------------------------------------------------------------





2.7    Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of the
Credit Agreement is hereby amended by deleting the following sentence and
paragraph found immediately following clause (e) thereof:
The Borrower will also not permit the Permitted JV to incur or owe any Debt for
borrowed money.
And by inserting the following paragraph in its place:
The Borrower will not permit the Permitted JV, GP Holdings or GP Holdings
General Partner to incur or owe any Debt for borrowed money. To the extent that
GP Holdings is obligated to acquire or redeem Equity Interests in GP Holdings,
the Borrower may obligate itself to issue additional shares of the Borrower’s
Equity Interests (other than Disqualified Capital Stock) pursuant to Section
6.12(b)(viii) or (ix) of the Borrower’s LLC Agreement in satisfaction in whole
or in part of the acquisition or redemption price to be paid by GP Holdings, and
any such obligation of the Borrower shall not constitute a violation of this
Section 9.02 or of Section 8.15, Section 9.12 or Section 9.15.
2.8    Amendment to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement is hereby amended to add the following sentence at the end of
the paragraph immediately following clause (e) thereof:
The Borrower will also not permit GP Holdings or GP Holdings General Partner to
grant or permit to remain outstanding any Lien (x) securing any Debt for
borrowed money or (y) on any Equity Interests in Midstream MLP.
2.9    Amendment to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement is hereby amended by:
(a)     deleting the word “and” after clause (e) thereof;
(b)     amending and restating clause (f) thereof in its entirety, which clause
(f) shall read in full as follows:
(f)     the Borrower may (i) pay cash distributions or dividends to the holders
of its Equity Interests, and (ii) repurchase, redeem, retire, acquire, cancel or
terminate Preferred Borrower Units, in whole or in part, by means of cash
payments, so long as, in either case, at the time of and after giving effect to
such payment, repurchase, redemption, retirement, acquisition, cancellation or
termination, as applicable, and to any substantially concurrent payment of Loans
under this Agreement, the total outstanding principal amount of Loans under this
Agreement equals $0;
and
(c)     adding new clauses (g), (h) and (i) thereto immediately after clause (f)
thereof, which new clauses (g), (h) and (i) shall read in full as follows:
(g)     the Borrower may repurchase, redeem, retire, acquire, cancel or
terminate Preferred Borrower Units, in whole or in part, by means of a transfer
or other disposition by the Borrower of Equity Interests in GP Holdings to the
holders of such Preferred Borrower Units, so long as at the time of and after
giving effect to such repurchase, redemption, retirement, acquisition,
cancellation or termination, as applicable, and to any substantially concurrent
payment of Loans under this Agreement, (i) no Event of Default exists or results
therefrom, (ii) the total outstanding principal amount of Loans under this
Agreement equals $0 and (iii) after giving effect to any resulting reduction in
the total Commitments pursuant to Section 2.06(f), if the total Revolving Credit
Exposures of all of the Lenders exceeds the total Commitments, the Borrower
shall have substantially contemporaneously Cash Collateralized Letters of Credit
to the extent required by Section 3.04(c)(i);
(h)     so  long  as  (i)  no  Event  of  Default  exists  at  the  time  of
 such
payment or results therefrom, (ii) at the time of and after giving effect to
such payment, the ratio of the total Revolving Credit Exposures to the total
Commitments is 0.9 to 1.0 or less, and (iii) after giving effect to such payment
(and any Debt incurred in connection therewith) (A) the Borrower would be in pro
forma compliance with Section 9.01(a) and (B) the Consolidated Total Leverage
Ratio on a pro forma basis is less than or equal to 4.00 to 1.00, the Borrower
may (1) make cash distributions or dividends to the holders of the Preferred
Borrower Units in an amount not to exceed 8% per annum of the then-applicable
“Liquidation Preference” of each Preferred Borrower Unit (as such term is
defined in the Borrower’s LLC Agreement); provided that (x) such rate may be
increased to 10% or 12% per annum, as applicable, to the extent required
pursuant to Section 6.12(b) of the Borrower’s LLC Agreement and (y) to the
extent any such distributions or dividends from a previous period (up to the
maximum amounts permitted in the foregoing clause (1) as modified by clause (x)


5



--------------------------------------------------------------------------------





of this proviso for any such period) are not permitted to be paid at any time as
a result of the failure of any of the foregoing conditions (i) through (iii) to
be satisfied and are accrued and unpaid under the Borrower’s LLC Agreement, such
accrued and unpaid amounts shall be permitted to be paid in cash in future
periods subject to compliance with the foregoing conditions (i) through (iii)
and (2) pay unused fees or commitment fees to the Persons committed to purchase
Preferred Borrower Units (A) in an annual amount not to exceed (x) two percent
(2.00%) per annum multiplied by (y) such Persons’ unused commitments as computed
on a daily basis, together with interest on any such unpaid fees to the extent
required pursuant to Section 6.4 of the Securities Purchase Agreement and (B) to
the extent any such unused fees or commitment fees from a previous period (up to
the maximum amounts permitted in the foregoing clause (2)(A) for any such
period) are not permitted to be paid at any time as a result of the failure of
any of the foregoing conditions (i) through (iii) to be satisfied and are
accrued and unpaid under the Securities Purchase Agreement, such accrued and
unpaid amounts shall be permitted to be paid in cash in future periods subject
to compliance with the foregoing conditions (i) through (iii); and
(i)    so long as the Borrower is taxable as a partnership for United States
federal income tax purposes, the Borrower may make tax distributions in
accordance with Section 8.5 of the Borrower’s LLC Agreement (including, without
limitation and for the avoidance of doubt, clause (ii) of the second sentence of
Section 8.5(a) of the Borrower’s LLC Agreement).
2.10    Amendment to Section 9.05 of the Credit Agreement. Section 9.05 of the
Credit Agreement is hereby amended by (a) relabeling existing clause “(i)”
thereof as clause “(k)” and (b) inserting new clauses “(i)” and “(j)”
immediately after clause (h) thereof, which new clauses (i) and (j) shall read
in full as follows:
(i)    the Borrower may contribute to GP Holdings all or any portion of the
Equity Interests in Midstream MLP that the Borrower owns as of the Second
Amendment Effective Date so long as (i) no Event of Default exists at the time
of such Investment or results therefrom, (ii) at the time of and after giving
effect to such Investment, the ratio of the total Revolving Credit Exposures to
the total Commitments is 0.9 to 1.0 or less, (iii) after giving effect to such
Investment, the Borrower would be in pro forma compliance with Section 9.01,
(iv) such contribution occurs on or prior to March 31, 2016, and (v) prior to or
contemporaneously with the making of such Investment, the Borrower shall execute
and deliver a supplement to the Guaranty and Collateral Agreement pursuant to
which the Borrower shall pledge all of the Equity Interests of GP Holdings or GP
Holdings General Partner that are then owned by the Borrower or any Guarantor
(and deliver the original stock certificates, if any, evidencing such Equity
Interests, together with an appropriate undated stock power for each certificate
duly executed in blank by the registered owner thereof), it being understood and
agreed that (notwithstanding anything to the contrary in this Agreement or in
any other Loan Document) neither the Borrower nor any other Person is obligated
to pledge, or cause to be pledged, any Equity Interests in GP Holdings or GP
Holdings General Partner that are issued at any time by GP Holdings or GP
Holdings General Partner to any Person that is not a Credit Party or to
mitigate, or otherwise protect the Administrative Agent and the Secured Parties
from, any dilution in the Equity Interests pledged for their benefit that
results from any issuance of Equity Interests by GP Holdings or GP Holdings
General Partner to any Person that is not a Credit Party.
(j)    the Borrower may contribute its Equity Interests in Rice Midstream
Management LLC, a Delaware limited liability company, to GP Holdings in
connection with a “Qualified Public Offering” (as defined in the GP Holdings LP
Agreement) to the extent provided in Section 7.2(i) of the Borrower’s LLC
Agreement and Section 7.8(h) of the GP Holdings LP Agreement, so long as (i) no
Event of Default exists at the time of such Investment or results therefrom,
(ii) at the time of and after giving effect to such Investment, the ratio of the
total Revolving Credit Exposures to the total Commitments is 0.9 to 1.0 or less,
and (iii) after giving effect to such Investment, the Borrower would be in pro
forma compliance with Section 9.01.
2.11    Amendment to Section 9.11 of the Credit Agreement. Section 9.11 of the
Credit Agreement is hereby amended by adding new clause “(d)” thereto
immediately after clause (c) thereof, which new clause (d) shall read in full as
follows:
(d)    The Borrower will not permit any Equity Interests it owns in GP Holdings
to be converted into any other Equity Interests, other than a conversion of such
Equity Interests in connection with a “Qualified Public Offering” (as defined in
the GP Holdings LP Agreement) pursuant to Section 7.8(b) of the GP Holdings LP
Agreement into (i) Equity Interests in GP Holdings of the same class or series
as the securities of GP Holdings proposed to be offered to the public in such
Qualified Public Offering or (ii) Equity Interests in the Midstream MLP that are
listed on a national securities exchange; provided, that (A) such conversion is
for substantially equivalent value (as reasonably determined by GP Holdings
General Partner) and (B) the Borrower shall have executed and delivered an
amendment to, and a supplement to, the Guaranty and Collateral Agreement
reasonably


6



--------------------------------------------------------------------------------





required by the Administrative Agent pursuant to which the Borrower shall pledge
all of the Equity Interests received by the Borrower in such conversion to the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations.
2.12    Amendment to Section 9.12 of the Credit Agreement. Section 9.12 of the
Credit Agreement is hereby amended by (a) relabeling existing clause “(f)”
thereof as clause “(g)”, (b) deleting the word “and” at the end of clause (e)
thereof and replacing it with a comma and (c) inserting new clause “(f)”
immediately after clause (e) thereof, which new clause (f) shall read in full as
follows:
(f) any exercise or enforcement of remedies or other exercise of remedial rights
by any Affiliate of the Borrower pursuant to the Borrower’s LLC Agreement, the
GP Holdings LP Agreement or the Securities Purchase Agreement and
2.13    Amendment to Section 9.17 of the Credit Agreement. Section 9.17 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
Section 9.17.    Changes to Organizational Documents and Securities Purchase
Agreement. The Borrower shall not, and shall not permit any other Credit Party
or GP Holdings to, amend, supplement or otherwise modify (or permit to be
amended, supplemented or modified) its certificate of formation, limited
liability company agreement, limited partnership agreement, articles of
incorporation, bylaws, any preferred stock designation or any other organic
document of such Person, or the Securities Purchase Agreement, in each case in
any manner that would be adverse to the Borrower, the other Credit Parties or
Lenders in any material respect; provided that, for the avoidance of doubt, any
amendment, supplement or other modification to (a) the Borrower’s LLC Agreement
that (i) increases (A) the “Default Rate” or “Designated Rate”, (B) the value of
the “Liquidation Preference” (in each case as defined therein) or (C) the amount
of tax distributions required under Section 8.5 of the Borrower’s LLC Agreement,
(ii) amends any Triggering Event in a way that is more onerous to the Borrower
or adds any additional Triggering Event or any other term or condition the
violation of which would allow remedies (whether specified or not) to be
exercised against the Borrower, (iii) amends, supplements or otherwise modifies
the remedies available to the holders of the Preferred Borrower Units (including
those consequences arising due to a Triggering Event) or amends or modifies the
circumstances in which such remedies are available, in each case in any manner
that is more onerous to the Borrower, or (iv) provides the holders of the
Preferred Borrower Units with the right to require the Borrower to redeem or
repurchase or make any offer to redeem or repurchase any Preferred Borrower
Units prior to the date that is one year after the Maturity Date (other than in
connection with a Change in Control), or (b) the Securities Purchase Agreement
that (i) increases the “Commitment Fee” as defined therein or (ii) increases the
number of common units in GP Holdings that the holders of the Preferred Borrower
Units are entitled to purchase from the Borrower, shall, in each case, be deemed
to be adverse to the Borrower, the other Credit Parties and Lenders in a
material respect.
2.14    Amendment to Section 10.01 of the Credit Agreement. Section 10.01 of the
Credit Agreement is hereby amended by:
(a) amending and restating clause (k) thereof in its entirety to read in full as
follows:
(k)     (i) one or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount (to the extent not covered by
independent third party insurance as to which the insurer, which is not subject
to an insolvency proceeding, does not dispute coverage) or (ii) any one or more
non-monetary judgments that have, individually or in the aggregate, a Material
Adverse Effect, shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall not be either
discharged, vacated or stayed within thirty days after becoming a final
judgment;
and
(b) adding a new clause (n) thereto immediately after clause (m) thereof, which
new clause (n) shall read in full as follows:
(n)    (i) any event or condition occurs (including any failure of the Borrower
to observe or perform any covenant, condition or agreement contained in the
documents governing the Preferred Borrower Units) that enables or permits the
holders of the Preferred Borrower Units to require the Borrower to redeem or
repurchase or make any offer to redeem or repurchase any Preferred Borrower
Units prior to the date that is one year after the Maturity Date (other than, in
each case, any Change in Control of the type described in clause (c)(ii) of the
definition thereof), (ii) the Borrower fails to observe or perform any covenant,
condition or agreement contained in the documents governing the Preferred
Borrower Units and such failure results in the Borrower being required


7



--------------------------------------------------------------------------------





to or agreeing to pay to the holders of the Preferred Borrower Units, in an
amount in excess of the Threshold Amount, additional payments that are not
specifically required in the documents governing the Preferred Borrower Units,
or (iii) any Triggering Event occurs and is continuing and as a result thereof
any Property of any Credit Party is sold under the exclusive control and
direction of any holder of any Preferred Borrower Units as prescribed in the
Borrower’s LLC Agreement (and after giving effect to such sale, the Obligations
are not paid in full and the Commitments are not terminated).
Section 3.Amendment to Guaranty and Collateral Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Second
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Guaranty and Collateral Agreement is hereby amended
effective as of February 2, 2016 by amending the definition of “Excluded Assets”
contained in Section 1.3 thereof by restating clause (d) of such definition in
its entirety to read in full as follows:
(d)    all Equity Interests owned by Grantors in Unrestricted Subsidiaries
(other than GP Holdings, GP Holdings General Partner and the Permitted JV) and
all Equity Interests owned by Grantors in Midstream MLP; and
Section 4.Conditions Precedent. The effectiveness of this Second Amendment is
subject to the following:
4.1    The Administrative Agent shall have received counterparts of this Second
Amendment from the Credit Parties and the Majority Lenders.
4.2    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date including,
without limitation, the consent fees described in Section 4.3 below.
4.3    The Administrative Agent shall have received, for the account of each of
the Lenders executing this Second Amendment on or prior to the Second Amendment
Effective Date (the “Consenting Lenders”), a consent fee in an amount equal to
ten basis points (0.10%) of such Consenting Lender’s Commitment as of the Second
Amendment Effective Date.
4.4    The Administrative Agent shall have received and approved the Borrower’s
LLC Agreement that is being executed substantially concurrently herewith in
connection with the Borrower’s issuance of Preferred Borrower Units, whereupon
such LLC Agreement shall be deemed in compliance with Section 9.17 of the Credit
Agreement as amended hereby.
Section 5.Miscellaneous.
5.1    Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this Second Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this Second Amendment,
and this Second Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, except as expressly provided for
herein. Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.
5.2    Ratification and Affirmation of Credit Parties. Each of the Credit
Parties hereby expressly (i) acknowledges the terms of this Second Amendment,
(ii) ratifies and affirms its obligations under the Guaranty and Collateral
Agreement (as amended hereby) and the other Loan Documents to which it is a
party, (iii) acknowledges, renews and extends its continued liability under the
Guaranty and Collateral Agreement (as amended hereby) and the other Loan
Documents to which it is a party, (iv) agrees that its guarantee under the
Guaranty and Collateral Agreement (as amended hereby) and the other Loan
Documents to which it is a party remains in full force and effect with respect
to the Obligations as amended hereby, (v) represents and warrants to the Lenders
and the Administrative Agent that each representation and warranty of such
Credit Party contained in the Credit Agreement and the other Loan Documents to
which it is a party is true and correct in all material respects as of the date
hereof and after giving effect to the amendments set forth in Section 2 hereof
except (A) to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the date hereof, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (B) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall
continue to be true and correct in all respects, (vi) represents and warrants to
the Lenders and the Administrative Agent that the execution, delivery and
performance by such Credit Party of this Second Amendment are within such Credit
Party’s corporate, limited partnership or limited liability company powers (as
applicable), have been duly authorized by all necessary action and that this
Second Amendment constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally and subject to general


8



--------------------------------------------------------------------------------





principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (vii) represents and warrants to the Lenders and the
Administrative Agent that, after giving effect to this Second Amendment, no
Event of Default exists.
5.3    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.
5.4    No Oral Agreement. This written Second Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties that modify the
agreements of the parties in the Credit Agreement and the other Loan Documents.
5.5    Governing Law. This Second Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.
5.6    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Second Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.7    Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.8    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


[Signature Pages Follow.]


9



--------------------------------------------------------------------------------







The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.


BORROWER:
RICE MIDSTREAM HOLDINGS LLC, a Delaware limited liability company





By:     /s/ Grayson T. Lisenby
Name: Grayson T. Lisenby
Title:     Senior Vice President and Chief
    Financial Officer






















































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




10



--------------------------------------------------------------------------------









GUARANTORS:
RICE OLYMPUS MIDSTREAM LLC, a Delaware limited liability company





By:     /s/ Grayson T. Lisenby
Name:     Grayson T. Lisenby
Title:     Senior Vice President and Chief Financial Officer




RICE WEST VIRGINIA MIDSTREAM LLC, a Delaware limited liability company




By:     /s/ Grayson T. Lisenby
Name:     Grayson T. Lisenby
Title:     Senior Vice President and Chief Financial Officer




STRIKE FORCE MIDSTREAM HOLDINGS LLC, a Delaware limited liability company




By:     /s/ Grayson T. Lisenby
Name:     Grayson T. Lisenby
Title:     Senior Vice President and Chief Financial Officer
















































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




11



--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as Administrative Agent and as a Lender


By:      /s/ Matthew W. Coleman
Name:    Matthew W. Coleman
Title:     Director
































































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




12



--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender




By:    /s/ Vanessa Kurbatskiy
Name:     Vanessa Kurbatskiy
Title:    Vice President
































































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




13



--------------------------------------------------------------------------------







CITIBANK, N.A., as a Lender




By:     /s/ Saqeeb Ludhi
Name:     Saqeeb Ludhi
Title:     Vice President
































































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




14



--------------------------------------------------------------------------------









COMERICA BANK, as a Lender




By:     /s/ Jeffery Treadway
Name:     Jeffery Treadway
Title:     Senior Vice President






























































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC


15



--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender




By:     /s/ Jerry Li
Name:     Jerry Li
Title:     Authorized Signatory


































































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC


16



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender




By:     /s/ Evans Swann, Jr.
Name:     Evans Swann, Jr.
Title:     Authorized Signatory
































































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




17



--------------------------------------------------------------------------------







SUNTRUST BANK, as a Lender




By:     /s/ Shannon Juhan
Name:     Shannon Juhan
Title:     Director
































































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




18



--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:     /s/ Mason McGurrin
Name:     Mason McGurrin
Title:     Managing Director
































































































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




19



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:     /s/ Todd S. Anderson
Name:     Todd S. Anderson
Title:     Vice President






















































Signature Page to Second Amendment to
Credit Agreement and First Amendment to Guaranty and Collateral Agreement
Rice Midstream Holdings LLC




20

